Exhibit 10.7f
(Operating Cash Flow Metric)


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between FMC Corporation (the “Company”) and [__________________]1(the
“Participant”).


WHEREAS, the Company maintains the FMC Corporation Incentive Compensation and
Stock Plan (the “Plan”); and


WHEREAS, the Plan authorizes the grant of Restricted Stock Units; and


WHEREAS, to compensate the Participant for his or her past and anticipated
future contributions to the Company and to further align the Participant’s
personal financial interests with those of the Company’s stockholders, the
Compensation and Organization Committee of the Company’s Board of Directors (the
“Committee”) approved this grant of Restricted Stock Units to the Participant on
the terms described below, effective [__________________]2 (the “Grant Date”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:


1. Grant of Restricted Stock Units.
(a) Pursuant to the Plan and as of the Grant Date, the Company hereby awards to
the Participant a target number of [_________] Restricted Stock Units (the
“Units”). The terms of the Plan are incorporated herein by this reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
will have the same meanings as in the Plan. To the extent there is a conflict
between the Plan and this Agreement, the Plan will prevail.
(b) Each Unit, once vested, represents an unfunded, unsecured right of the
Participant to receive one share of Common Stock (each a “Share”) at a specified
time. The Units will be earned, and Shares will be issued in respect of earned
Units, as set forth in this Agreement.


2. Determination of Units Earned. Subject to the Participant’s continued
employment by the Company or any of its Affiliates through December 31, [Year 3]
(the “Specified Date”), between 0%-200% of the Units shall become earned in
accordance with the table set forth below based on the Company’s operating cash
flow (as defined in Exhibit A hereto, the “Operating Cash Flow”) during the
three year period beginning on January 1, [Year 1] and ending on December 31,
[Year 3] (the “Measurement Period”):
____________________ 
(1)Insert name of participant.
(2)Insert date of committee action to approve the grant.





--------------------------------------------------------------------------------

Exhibit 10.7f



LevelOperating Cash FlowPercentage of Units EarnedBelow
Threshold[_________]0%Threshold[_________]25%Target[_________]100%Maximum[_________]200%



If the Company’s Operating Cash Flow is between the levels set forth above, then
the percentage of the Units earned will be ratably interpolated. Any Units that
are not earned as of the end of the Measurement Period will be forfeited
immediately and automatically and the Participant will have no further rights
with respect thereto.


(b) If the Participant’s employment terminates by reason of (i) Disability, (ii)
death, (iii) Non-Approved Retirement, or (iv) by the Company without Cause other
than within two years following a Change in Control, then the extent to which
the Units are earned shall be determined as if the Participant had continued in
active service to the Company through the Specified Date, but shall be prorated
based on the number of days the Participant was employed by the Company during
the Measurement Period.


(c) In the event the Participant’s employment terminates by reason of Approved
Retirement, then the extent to which the Units are earned shall be determined as
if the Participant had continued in active service to the Company through the
Specified Date.


(d) In the event the Participant’s employment terminates within two years
following a Change in Control due to either (i) a termination by the Company
without Cause or (ii) a resignation by the Participant with Good Reason, then
the Units shall be deemed earned at the target (i.e., 100%) level and Shares
will be distributed in respect thereof in accordance with Section 4(a) below.
For avoidance of doubt, this section will not apply if the Participant has
satisfied the conditions for Approved Retirement or Non-Approved Retirement as
of the date of his or her termination (in that case, Section 2(b)(iii) or 2(c)
will apply, as applicable).


(e) The application of Sections 2(b)(iii), 2(b)(iv), 2(c), and 2(d) is in each
case conditioned on (i) the Participant’s execution and delivery to the Company
of a general release of claims against the Company and its affiliates in a form
prescribed by the Company, and (ii) such release becoming irrevocable within 60
days following the cessation of the Participant’s employment or such shorter
period specified by the Company. For avoidance of doubt, if this release
requirement is not timely satisfied, all the Units will be forfeited as of the
effective date of the cessation of the Participant’s employment and the
Participant will have no further rights with respect thereto.


(f) Upon a cessation of the Participant’s employment with the Company or any of
its Affiliates, all Units that do not specifically remain outstanding pursuant
to Section 2(b), 2(c) or 2(d) will then be forfeited immediately and
automatically and the Participant will have no further rights with respect
thereto.





--------------------------------------------------------------------------------

Exhibit 10.7f
3. Definitions.


(a) “Approved Retirement” means the cessation of the Participant’s employment
after June 30, [Year 1] and after the Participant has (A) both attained age 62
and completed 10 years of service with the Company or its Affiliates or (B)
attained age 65, provided that the Participant has commenced succession planning
with the Company’s chief human resources executive (in accordance with
procedures established by the Company) at least six months before the effective
date of the Participant’s cessation of employment.


(b) “Good Reason” will have the meaning defined in the Participant’s Individual
Agreement, if any. If no Individual Agreement exists, “Good Reason” will mean
the occurrence of any one or more of the following: (i) the assignment to the
Participant of duties materially inconsistent with his or her authorities,
duties, responsibilities or position, or a material adverse change in the
Participant’s authorities, duties, responsibilities, position or reporting
requirements; (ii) the Company’s relocation of the Participant’s principal
worksite by more than (50) miles, excepting travel substantially consistent with
the Participant’s business obligations; or (iii) a material reduction in the
Participant’s base salary; provided that any such event will constitute Good
Reason only if the Participant notifies the Company in writing of such event
within 90 days following the initial occurrence thereof, the Company fails to
cure such event within 30 days after receipt from the Participant of written
notice thereof, and the Participant resigns his or her employment within 180
days following the initial occurrence of such event.


(c) “Non-Approved Retirement” means the cessation of the Participant’s
employment after the Participant has (i) both attained age 62 and completed 10
years of service with the Company or its Affiliates or (ii) attained age 65,
other than an Approved Retirement.


4. Timing of Issuance.


(a) Subject to Section 4(b), Shares will be issued in respect of all earned
Units (including any additional Units credited under Section 7(b)) during the
first two and a half months of the calendar year beginning after the Specified
Date.


(b) Notwithstanding anything herein to the contrary:


(i) to the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the issuance of
Shares in respect of a number of earned Units may be accelerated to the date
that employment taxes become payable with respect to this Award. Such number of
Units will be equal to the reasonably estimated amount of employment taxes then
required to be withheld and remitted, divided by the then current Fair Market
Value;
(ii) to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are met,
the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws; and



--------------------------------------------------------------------------------

Exhibit 10.7f
(iii) the Company may terminate this arrangement at any time prior to the end of
the Measurement Period in a manner consistent with the requirements of Treas.
Reg. § 1.409A-3(j)(4)(ix).


(c) Fractional Shares will be rounded down to the next whole Share.


5. Non-Transferability. Neither the Units nor any right with respect thereto may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.


6. Clawback Policy. To the extent the Participant is a current or former
executive officer of the Company, the Award, any cash paid in respect of the
Award, and the rights of the Participant hereunder, are subject to any policy
(whether currently in existence or later adopted) established by the Company
providing for clawback or recovery of amounts paid or credited to current or
former executive officers of the Company. The Committee will make any
determination for clawback or recovery under any such policy in its sole
discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination.


7. Stockholder Rights.
(a) In General. The Participant will not have any stockholder rights or
privileges, other than dividend equivalent rights as set forth below, with
respect to the Shares subject to Units until such Shares are actually issued and
registered in the Participant’s name in the Company’s books and records.


(b) Dividend Equivalent Credits. The Participant shall be credited with an
additional number of earned Units as of the Specified Date determined as the
quotient of “y” divided by “z” where “y” equals the aggregate amount of any cash
dividends paid with respect to Shares during the Measurement Period with respect
to a number of Shares equal to the number of Units earned under Section 2 and
“z” equals the closing price per Share on the Specified Date, rounded to the
nearest whole Share.


8. No Limitation on Rights of the Company. The granting of Units will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.


9. Employment. Nothing in this Agreement or in the Plan will confer on the
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
Affiliate employing or retaining the Participant) to terminate the Participant’s
employment at any time for any reason, with or without cause.


10. Tax Treatment and Withholding.


(a) The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this



--------------------------------------------------------------------------------

Exhibit 10.7f
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.


(b) It is a condition to the Company’s obligation to issue Shares hereunder that
the Participant pay to the Company such amount as may be required to satisfy all
tax withholding obligations arising in connection with this Award (or otherwise
make arrangements acceptable to the Company for the satisfaction of such tax
withholding obligations). If the required withholding amount required is not
timely paid or satisfied, the Participant’s right to receive such Shares will be
permanently forfeited. The Company, in its discretion, may withhold Shares
otherwise issuable hereunder in satisfaction of the amount required to be
withheld in connection with this Award (based on the Fair Market Value of such
Shares on the date of such withholding). All cash payments under this Agreement
are subject to applicable withholding, as determined by the Company in its
discretion.


11. Notices.


(a) Any notice required to be given or delivered to the Company under the terms
of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, at FMC Tower at Cira Centre South, 2929 Walnut Street,
Philadelphia, PA 19104, and any notice to the Participant (or other person
entitled to receive the Units) will be addressed to such person at the
Participant’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Except as otherwise provided below
in Section 11(b), any notice will be deemed to be duly given when enclosed in a
properly sealed envelope addressed as stated above and deposited, postage paid,
in a post office or branch post office regularly maintained by the United States
government.


(b) The Participant hereby authorizes the Company to deliver electronically any
prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.


12. Beneficiaries. In the event of the death of the Participant, the issuance of
Shares, if any, under this Agreement shall be made in accordance with the
Participant’s written beneficiary designation on file with the Company or its
representative and/or agent (if such a designation has been duly filed with the
Company or its representative and/or agent, in the form prescribed by the
Company and in accordance with the notice provisions of Section 11(a)). In the
absence of any such beneficiary designation, the delivery of Shares, if any,
hereunder will be made to the Participant’s estate.





--------------------------------------------------------------------------------

Exhibit 10.7f
13. Administration. By entering into this Agreement, the Participant agrees and
acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern, and (e) pursuant to the Plan, the
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan or this Agreement.


14. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.


15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.


16. Privacy. By signing this Agreement, the Participant hereby acknowledges and
agrees to the Company’s transfer of certain personal data of such Participant to
the Company for purposes of implementing, performing or administering the Plan
or any related benefit. Participant expressly gives his or her consent to the
Company to process such personal data.


17. Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


18. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.











--------------------------------------------------------------------------------

Exhibit 10.7f
IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.




FMC CORPORATION




By:
Title:
Date:




PARTICIPANT




Signature:
Address:






Date:











--------------------------------------------------------------------------------

Exhibit 10.7f
Exhibit A


“Operating Cash Flow” means the sum of the Company’s Adjusted Operating Cash
Flow for each of the three years in the Measurement Period.


The Company’s Adjusted Operating Cash Flow for each year is the sum of (1) and
(2) below:


1.the “adjusted EBITDA” for such year, which represents the Company’s net income
(loss) before corporate special charges (income); discontinued operations, net
of income taxes; interest expense, net; depreciation and amortization; and the
provision (benefit) for income taxes, as reported in the Company’s audited
financial statements for the relevant year, and


2.the “change in Working Capital” for such year (which change might be positive
or negative), which represents the sum of (a) trade receivables (net), (b)
guarantees of vendor financing, (c) inventories, (d) accounts payable (trade and
other), (e) advance payments from customers, and (f) accrued customer rebates,
each as reported in the Company’s consolidated statements of cash flow for the
relevant year.


The Operating Cash Flow may be equitably adjusted in the discretion of the
Committee, to account for changes in accounting rules, laws, or regulations,
acquisitions or divestitures, interest expenses associated with the Company’s
repurchase of shares of common stock, business restructuring, material changes
in the North America crop pre-payment program, and other extraordinary events or
transactions.



